17 So. 3d 891 (2009)
Bradley STOCKER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-1085.
District Court of Appeal of Florida, Fourth District.
September 16, 2009.
*892 Bradley Stocker, Blountstown, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melanie Dale Surber, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the trial court's denial of the defendant's rule 3.800 motion requesting additional jail credit for time served after a detainer was placed on him in Palm Beach County and following his arrest in St. Lucie County on a Broward warrant. This affirmance is without prejudice to the defendant re-filing the motion with supporting documentation, including the St. Lucie County arrest affidavit that he provided with a letter after his motion was denied. The documentation should demonstrate when the detainer was placed on him in Palm Beach County and include a copy of the State's "no file" notice.
WARNER, TAYLOR and MAY, JJ., concur.